DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-11 are pending in this Office Action.
Claim Objections


Claims objected to because of the following informalities: 
Claim 6, on page 3, line 3, recite “… wherein a spaced distance between the directly modulated laser transmitter and the arrayed waveguide grating chip is 10 umor more and 15/pm or less.” should be corrected to say:  “… wherein a spaced distance between the directly modulated laser transmitter and the arrayed waveguide grating chip is 10 µm ≤ spaced distance ≤ 15 µm.  
Appropriate correction is required. 
Response to Arguments



Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive for following reasons:
Rejections of Claims under 35 U.S.C. 112 (b):
Regarding claim 7, Applicant’s arguments “with regard to the defined value of delta (Δ), one of ordinary skill in the art is aware and knows that a refractive index contrast is defined in an optical fiber, as a measure of the relative difference in refractive index of the core and cladding. That is a refractive index contrast, Δ, is defined in the art by Δ = (n1- n2)/ (n1), where n1 is the maximum refractive index in the core and n2 is the refractive index of the homogeneous cladding”.
(US 2010/0265737 A1) paragraph [0042] or (US 2004/0028360 A1) Claim 2 or (US 2003/0206320 A1) paragraph [0078].  The second point is that even we assume Δ is the refractive index contrast as Applicant defined above but what is the meaning of this expression if"...refractive index contrast of 2% - Δ "?  If Δ is refractive index contrast then what does 2% - Δ means?  Thus the refractive index contrast of 2% - Δ is vague and indefinite.  
Rejections of Claims under 35 U.S.C. 103:
Regarding claim 1, Applicant submits that Han, either alone or in combination with Ohyama, Yuan fails to teach or suggest every element of the claimed invention as “wherein the impedance matching circuit is disposed between the directly modulated laser chip array and the radio frequency-flexible printed circuit board.”
Examiner respectfully disagrees with the Applicant’s assertion, because the Han alone teach the limitation wherein the impedance matching circuit is disposed between the directly modulated laser chip array and the radio frequency-flexible printed circuit board see Han Fig. 1-2, 4-6, 7 multi-channels silicon carrier chip 110, including matching circuit unit 606 uses 50-ohm resistors disposed between DML 604 chip array and RF FPCB 608, transmitter and AWG chip 110 are optically chip-to-chip bonded with space apart from each, Col. 7 || 1-59, Col. 6 || 60-67). 




Applicant’s arguments with respect to claim(s) 1-11 have been considered but .
Claim Rejections - 35 USC § 112





The rejection of claims 1-11 under 35 U.S.C 112(b) as being indefinite particularly for claim 1 is withdrawn in light of Applicant’s amendment. 






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recite the phrase "wherein the arrayed waveguide grating chip have a refractive index contrast of 2% - Δ. The specification nor claims do not defined the value of delta.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over (US 9,411,097 B2) Young Tak Han et al., hereinafter “Han” in view of (US 2010/0322569 A1) Ohyama” and further in view of Feng Yuan hereinafter “Yuan”, “Short-reach Optical Communication Using Directly Modulated Lasers”.  
Regarding claim 1, Han disclose an optical transmitter module comprising (Han: Fig. 1-2, 4-7, optical module 100, includes transmitter optical sub-assembly TOSA, Col. 6 || 60-67, Col. 7 ||1- 26): 
a directly modulated laser transmitter based on a directly modulated laser (DML) (Han: Fig. 1-2, 4-7, optical transceiver module 404, includes DML or EML as the light source, Col. 7 || 1-26); and 
an arrayed waveguide grating (AWG) chip (Han: Fig. 4-7, AWG chip 112,  Col. 6 || 60-67, Col. 7 ||1- 38), and 
wherein the directly modulated laser transmitter includes: 
a directly modulated laser chip array including one or more directly modulated laser (DML) chips (Han: Fig. 1-2, 4-7, DML array chip 504,  Col. 7 || 27-38); 
an impedance matching circuit configured to allow each of the one or more directly modulated laser (DML) chips to operate at a critical speed of more than (Han: Fig. 1-2, 4-7, matching circuit 606 e.g., 50-ohm termination matching resistors may disposed and integrated between for-channel DML or EML array chip 604 or 504, and RF FPCB 608, .. in order to transmit the high frequency signal without any reflection, ... data rate of 10, 25Gbps or more see other publication such T. Toshimatsu et al.,  100 Gb/s… @  Col. 1 || 47-60,  Col. 2 || 54-60, Col. 7 || 27-38); and 
a radio frequency-flexible printed circuit board (RF-FPCB) configured to transmit a radio frequency (RF) -modulating signal to the directly modulated laser chip array (Han: Fig. 1-2, 4-7, RF-FPCB 408 or 508 or 608, transmit RF signal to DML laser chip array 504, … high-speed RF signal extend from outside towards inside the package … feed-through consisting of numerous layers to configure a subminiature optical module, Col. 1 || 60-67, Col. 6 || 15-26 & 54-60, Col. 7 || 1-38), and 
wherein the arrayed waveguide grating (AWG) chip includes (Han: Fig. 4-7, AWG chip 112,  Col. 6 || 60-67, Col. 7 ||1- 38): 
optical waveguides configured to transfer multi-channel optical signals (Han: Fig. 1-2, 4-7, multi-channel optical signals from DML 504 pass-through AWG semiconductor chip 112 and multiplexes the input channels to an output light Col. 6 || 60-67, Col. 7 || 1-59); and 
a wavelength multiplexer configured to multiplex the multi-channel optical signals (Han: Fig. 1-2, 4-7, multi-channel optical signals from DML 504 pass-through AWG semiconductor chip 112 and multiplexes the input channels to an output light Col. 6 || 60-67, Col. 7 || 1-59), and 
wherein the directly modulated laser transmitter and the arrayed waveguide grating chip are spaced apart from each other and are optically coupled in chip-to-chip. (Han: Fig. 1-2, 4-6,7 multi-channels silicon carrier chip 110, including DML array 504 transmitter and AWG chip 110 are optically chip-to-chip bonded with space apart from each, Col. 6 || 60-67, Col. 7 || 1-59, see claim 1).
wherein the impedance matching circuit is disposed between the directly modulated laser chip array and the radio frequency-flexible printed circuit board (Han: Fig. 1-2, 4-6, 7 multi-channels silicon carrier chip 110, including matching circuit unit 606 uses 50-ohm resistors disposed between DML 604 chip array and RF FPCB 608, transmitter and AWG chip 110 are optically chip-to-chip bonded with space apart from each, Col. 7 || 1-59, Col. 6 || 60-67).
Han does not expressly disclose an arrayed waveguide grating (AWG) chip that is vertically polished and DML chip operate at 100 Gbps per channel.
However, Ohyama disclose arrayed waveguide grating (AWG) chip that is vertically polished (Ohyama: Fig. 5, 10, 13 AWG chip vertically-polished end face see ¶¶ [0045], [0053] or [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include arrayed waveguide grating (AWG) chip that is vertically polished as taught by Ohyama in order to create smooth slope on bring the surfaces to desired sloe angle. The slop at desire angle and the incident angle of beam produces very strong evanescent electromagnetic field in a narrow region.  See also (US 7,428,358) & MPEP 2143.I (A-D).
The combination of Han as above do not expressly disclose DML operate at 100 Gbps per channel.
However, Yuan from same field of endeavor disclose DML operate at 100 Gbps (56-Gbps NRZ (Non-Return-to-Zero) or 100-Gbps PAM4) per channel (Yuan: Fig.4.17, 4.15, at least one or more DML 1 or DML 2, operating at 100 Gb/s transmission PAM-4 level signal generated, page 82-85). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include Yuan experimentally demonstrate single wavelength 100 Gb/s PAM-4 using polarization multiplexing over transmission distance of 1600 km system may achieve better OSNR sensitivity gain compared with the other scheme. See page 83-84, & MPEP 2143.I (A-D).
Regarding claim 3, the combination of Han disclose the optical transmitter module of claim 1, wherein the directly modulated laser chip array, the impedance matching circuit, and the radio frequency-flexible printed circuit board are die-bonded to a silicon carrier on which a ground (GND) metal is deposited (Han: Fig. 1-2, 4-7, particularly Fig. 6, Matching circuit unit 606, DML array chip 604, 504, RF-FPCB are on die 602, die-bonded with precision, electrically having same ground, Col. 6 ||15-35,  Col. 7|| 39-53]).
Regarding claim 4, the combination of Han disclose the optical transmitter module of claim 3, wherein the directly modulated laser chip array and the radio frequency-flexible printed circuit board are disposed on both sides of the silicon carrier, respectively (Han: Fig. 1-2, 4, 5-6,7 multi-channels silicon carrier chip 110, semiconductor chip optical transceiver 124, which can include EML/DML array 504 and RF FPCB 122 or 508, are mounted on both side of 110, see Col. 5 || 21-40,  Col. 7 ||13-54, Col. 1 || 47-67), and wherein the directly modulated laser chip array, the impedance matching circuit, and the radio frequency-flexible printed circuit board are electrically connected to one another (Han: Fig. 1-2, 4, 5-6,7 multi-channels silicon carrier chip 110, transceiver 404 may include DML/EML array 504, electronics circuit 406 may include DML driver, impedance matching 606 and RF FPCB 408 or 608, are electrically connected see Col. 1 || 47-67, Col. 7 ||13-54, Col. 1 || 47-67).












Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ohyama in view of Yuan and further in view of (US 2008/0134689 A1) Xiao Andy Shen et al., hereinafter “Shen”. 
Regarding claim 2, the combination of Han disclose the optical transmitter module of claim 1, but does not disclose wherein the arrayed waveguide grating (AWG) chip is one of a silica arrayed waveguide grating (AWG) chip, a polymer arrayed waveguide grating (AWG) chip, or a silicon arrayed waveguide grating (AWG) chip.
However, Shen disclose wherein the arrayed waveguide grating (AWG) chip is one of a silica arrayed waveguide grating (AWG) chip (Shen: Fig. 1-4, hybrid integrated DWDM transceiver including DML array chip and AWG made of silica-on-silicon planar lightwave circuit (PLC), silicon bench 201, ¶¶ [0030], [0036], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include wherein the arrayed waveguide grating (AWG) chip is one of a silica arrayed waveguide grating (AWG) chip as taught by Shen because silica/silicon which shows the promise of reducing the manufacturing cost and further the doped silica region has higher index of refraction than undoped silica region order stabilize. See paragraph [0006], MPEP 2143.I (A-D).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view Ohyama in view of Yuan and further in view of Fred A. Kish et al., (US 2008/0044128 A1) hereinafter “Kish”.
Regarding claim 5, the combination of Han disclose the optical transmitter module of claim 4, but does not expressly disclose wherein the electrical connection is performed by one of wire bonding and flip chip bonding.
However, Kish disclose wherein the electrical connection is performed by one of wire bonding and flip chip bonding (Andy Shen: Fig. 10, 21, OEO Regen 79, flip-chip solder bonded to submount 83, and further Kish disclose in Fig. 21, TxPIC chip 10 … the forward ends of striplines 198 and 200 are respectively contacted to p-contact pads 173 and common n-contact pads 175 by means of bonding wires 196B as shown in FIG. 21, ¶¶ [0110], [0151]-[0152] and [0182] ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include the electrical connection is performed by one of wire bonding and flip chip bonding as taught by Kish when flip-chip solder bonded to a submount and electrical wire/solder bonding is required for connecting the converted electrical signal to IC control chip or chips via electrical conductors and conductive vias in and on submount. See paragraph [0151] and MPEP 2143.I (A-D).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ohyama in view of Yuan and further in view of Xiao Andy Shen et al., (US 2008/0134689 A1) hereinafter “Andy”. 
Regarding claim 6, the combination of Han disclose the optical transmitter 
However, Andy disclose wherein a spaced distance between the directly modulated laser transmitter and the arrayed waveguide grating chip is 10 µm or more and 15 µm or less (Andy: Fig. 2, physical separation between DMLs on array and AWG input waveguide is kept large enough to minimize the thermal crosstalk, the standard PLC are typically is 8-10 µm, ¶¶ [0045], [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include wherein a spaced distance between the directly modulated laser transmitter and the arrayed waveguide grating chip is 10 µm or more and 15 µm or less as taught by Andy the separation between DML and AWG minimize the thermal crosstalk. See Andy paragraph [0045] and MPEP 2143.I (A-D).
Regarding claim 7, the combination of Han disclose the optical transmitter module of claim 6, wherein an air layer is formed within the spaced distance, and wherein the arrayed waveguide grating chip have a refractive index contrast of 2%-Δ (Andy: Fig.1B, 2A/B, space between DML transmitters  0.5 mm has dimensions of approximately 1.5 x2x6 mm, the space is to prevent direct contact with AWG as well as to ensure excellent optical coupling, ¶¶ [0045], [0047], [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view Ohyama in view of Yuan and further in view of (US 10,608,408 B1) Kai-Sheng Lin et al., hereinafter “Lin”. 
Regarding claim 8, the combination of Han disclose the optical transmitter module of claim 1, but does not expressly disclose wherein the impedance matching circuit is one of a surface mountable device (SMD) resistor that have 40 ohm or more and 45 ohm or less.
However, Lin disclose wherein the impedance matching circuit is one of a surface mountable device (SMD) resistor that have 40 ohm or more and 45 ohm or less (Lin: Fig. 1-6, TOSA with impendence matching network, resistors of the impedance matching network 216 can be surface mount device (SMD) resistor, or thin-film resistors, value between range of 10 ohm ~ 250 ohm with covers range of 40 to 45 ohms, Col. 7 || 1-15, Col. 2 || 55-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include the impedance matching circuit is one of a surface mountable device (SMD) resistor that have 40 ohm or more and 45 ohm or less as taught by Lin thus a matched system has an equal or substantially equal to load impedance ZL and transmission line impedance is equal to zero, thus no case of reflection. See Col. 2 || 55-66 and MPEP 2143.I (A-D).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ohyama in view of Yuan and further in view of (US 2006/0093369 A1) Radhakrishnan L. Nagarajan, hereinafter “Nagarajan”. 
9, the combination of Han disclose the optical transmitter module of claim 1, wherein the directly modulated laser chip includes: but does not expressly disclose a spot-size converter (SSC) configured to minimize an optical coupling loss with the arrayed waveguide grating (AWG) chip; and a grating configured to determine an lasing wavelength.
However, Nagarajan disclose a spot-size converter (SSC) configured to minimize an optical coupling loss with the arrayed waveguide grating (AWG) chip; and a grating configured to determine an lasing wavelength (Nagarajan: Fig. 1-9, OLT/ONT transceivers the PIC chip having DML and WDM coupler couple to RF video signal, the PIC chip include input/output circuit having Spot-size convert, … the waveguide for ONU transceiver 10 function like natural mode adapter to transform large mode to narrow mode regions of active elements i.e., DML 24, PDs 26, this large mode waveguide structure minimizes interface losses…, ¶¶ [0007]-[0008], [0032], [0035], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include a spot-size converter (SSC) configured to minimize an optical coupling loss with the arrayed waveguide grating (AWG) chip as taught by Nagarajan because when input/output circuit that may have spot size converter coupled with coupler to both receiver and transmitter e.g., laser DML for improving absorption efficiency and improve their performance.  See paragraph [0008] and MPEP 2143.I (A-D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view Ohyama in view of Yuan in view of Nagarajan and further in view of Nobuyuki Ogawa (US 2021/0313765 A1) hereinafter “Ogawa”.
Regarding Claim 10, the combination of Han disclose the optical transmitter module of claim 9, wherein the spot-size converter (SSC) and the grating are arranged in contact with each other in a line, but does not expressly disclose wherein one side of the spot-size converter (SSC) in contact with the grating is coated with anti-reflection, and wherein one side of the grating in contact with the spot-size converter (SSC) is coated with total reflection (Nagarajan: Fig. 1-9, OLT/ONT transceivers the PIC chip having DML 24 and WDM coupler, the PIC chip include input/output circuit having Spot-size convert, ¶¶ [0007]-[0008], [0032], [0035], [0039]).
However, Ogawa disclose wherein the spot-size converter (SSC) and the grating are arranged in contact with each other in a line, wherein one side of the spot-size converter (SSC) in contact with the grating is coated with anti-reflection, and wherein one side of the grating in contact with the spot-size converter (SSC) is coated with total reflection (Ogawa: Fig. 1-6, optical semiconductor 1a~1d, separated into 4 individual chips including spot-size converter 8 coupled waveguides 7, changes spot size, anti-reflection film 43 coasted on front end face on as side… and high reflection film 42 for reflecting the laser light is coated on rear end face 46,  ¶¶ [0036]-[0037], [0043], [0045], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include wherein one side of the spot-size converter (SSC) in contact with the grating is coated Ogawa because when input/output circuit that may have spot size converter coupled with coupler to both receiver and transmitter e.g., laser DML for improving absorption efficiency and improve their performance and four semiconductor lasers, four waveguides that each transmit an optical signal output and a spot-size converter for collimating couples the four waveguides 7 and changes the spot size of the transmitted optical signal. The distributed feedback laser selects and emits light of a single wavelength by using a diffraction grating that provides a periodic refractive index change. The direct modulated distributed feedback laser includes the diffraction grating. See paragraph [0035] and MPEP 2143.I (A-D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ohyama in view of Yuan and further in view of (US 2006/0133712 A1) Youn Seon Jang et al., hereinafter “Jang”. 
Regarding claim 11, the combination of Han disclose the optical transmitter module of claim 1, further comprising: a thermo-electric cooler (TEC) configured to adjust a phase of a path of the multi-channel optical signals (Han: Fig. 1-2, 4-7, optical module, optical bench 108, silicon carrier 110, AWG chip 112, TEC 106, Col. 4 || 4-12).
The combination of Han does not expressly disclose the thermos-electric cooler (TEC) of Han can be configured to adjust a phase of a path of optical signals.
However, Jang disclose a thermo-electric cooler (TEC) configured to adjust a  (Jang: Fig. 1-5, the optimal the transmission characteristic with respect to each channels, the TEC controls entire module modulator, ¶¶ [0003], [0006]-[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Han to include a thermo-electric cooler (TEC) configured to adjust a phase of a path as taught by Jang in order stabilize the entire modulator delay without being affecting by the external temperature. MPEP 2143.I (A-D).
Conclusion



















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2009/0279181 A1 	Yung-Chieh Hsieh, 
US 20080095536 A1	Shen; Xiao Andy et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636